338 F.2d 996
Robert William SMITH, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 15730.
United States Court of Appeals Sixth Circuit.
Nov. 17, 1964.

John A. Bechtold (Court Appointed), Cincinnati, Ohio, for appellant.
Boyce F. Martin, Jr., Louisville, Ky., William E. Scent, U.S. Atty., John E. Stout, Asst. U.S. Atty., Louisville, Ky., on brief, for appellee.
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and GRAY, District judge.
PER CURIAM.


1
Plaintiff-appellant had pled guilty to five counts of an indictment alleging sale and possession of marihuana and was sentenced to concurrent terms which produced a sentence of five years.


2
More than a year after sentence, plaintiff filed a motion to withdraw his plea of guilty to a 'void indictment.'  The District Judge construed this as a motion to vacate sentence under Title 28, U.S.C. 2255 filed on the ground that the two sale counts of the indictment were constitutionally defective in that they did not name the purchaser of the drugs.


3
The District Judge denied the motion, holding that 'examination of the indictment reveals that it clearly charges the offense for which the petitioner was convicted.'


4
Affirmed.  United States v. Harry Lee Dickerson, 337 F.2d 343 (C.A.6, 1964).